NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4737-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TIVON E. NEALS,

     Defendant-Appellant.
________________________

                   Argued September 23, 2021 – Decided November 23, 2021

                   Before Judges Alvarez and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment Nos. 03-09-
                   1213 and 04-09-1061.

                   Robert Carter Pierce argued the cause for appellant.

                   Jennifer Paszkiewicz, Assistant Prosecutor, argued the
                   cause for respondent (Scott A. Coffina, Burlington
                   County Prosecutor, attorney; Jennifer Paszkiewicz, of
                   counsel and on the brief).

PER CURIAM
      Defendant Tivon E. Neals appeals an April 29, 2019 Law Division order

denying his second post-conviction relief (PCR) petition. We affirm.

      On March 11, 2005, the trial judge sentenced defendant after a jury

convicted him of first-degree murder, N.J.S.A. 2C:11-3(a)(1); second-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1), third-

degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b); fourth-degree

retaliation against a witness or informant, N.J.S.A. 2C:28-5(b); and third-degree

terroristic threats, N.J.S.A. 2C:12-3(a). The judge imposed fifty years subject

to eighty-five percent parole ineligibility pursuant to the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2, on murder and the merged possession of a weapon

for unlawful purpose. He also imposed a concurrent four-year term on unlawful

possession of a weapon. Finally, he merged the terroristic threats offense with

retaliation and sentenced defendant to four years with one year of parole

ineligibility, consecutive with count one, on the retaliation charge.

      The Supreme Court denied certification after we affirmed the convictions

and sentence. State v. Neals, 196 N.J. 86 (2008); State v. Neals, No. A-5053-

04 (App. Div. June 25, 2007). We denied defendant's appeal of his first PCR

petition based on ineffective assistance of counsel; the Supreme Court denied

certification. State v. Neals, 212 N.J. 455 (2012); State v. Neals, No. A-0207-


                                                                           A-4737-18
                                        2
10 (App. Div. Apr. 10, 2012). Defendant next filed an amended petition for

habeas corpus, currently stayed pending these proceedings.

       The judge who denied defendant's second PCR petition first denied

defendant's motion for additional discovery, reasoning that granting the motion

would enable defendant to "free[-]range forag[e]" across "the [p]rosecutors' old

case files." Defendant represented himself on the PCR petition.

       After reviewing defendant's contentions and the relevant legal standards,

the judge observed defendant appeared focused on obtaining potentially

exonerating discovery. Defendant's arguments, however, were not supported by

the record.    For example, defendant alleged that counsel failed to present

exculpatory materials—yet those materials did not exist.

       The judge concluded the "arguments are not based in reality, and the court

views them as hopeful attempts to change what actually happened. It is not

[ineffective] assistance to present non-existent evidence." He also discussed

defendant's focus on supposed Brady1 violations defendant believed that first

PCR counsel should have presented.           The judge considered defendant's

arguments nothing more than attempts to pursue another appeal and "secure a




1
    Brady v. Maryland, 373 U.S. 83 (1963).
                                                                           A-4737-18
                                        3
new trial." Since defendant did not establish ineffective assistance of counsel,

the judge denied the application.

      In order to fully understand our analysis, we briefly discuss the underlying

facts and circumstances. In August 2003, three young friends—Trent Talley,

Michael Lee, and defendant—were driving in Talley's mother's car at

approximately 12:30 a.m. in Burlington City. At the time, Talley was seventeen

years old.

      As they approached an intersection, the victim, Anthony McNair, walked

up to the driver's side window and asked Talley, the driver, "what do you need?"

McNair had earlier attempted to sell DVDs to folks on a nearby front porch.

McNair began to pull up his shirt with his right hand when defendant fatally shot

him in the mouth with a .45 caliber gun. The ammunition later found at the

scene of defendant's arrest was compatible with the murder weapon.

      As Talley drove away, he picked up a spent shell casing in the passenger

compartment and handed it to defendant. Talley drove to a train station so Lee

and defendant could return home to New York City. Talley asked them to take

his mother's 9 mm gun, which had neither bullets nor a clip, because he now

feared being stopped and found in possession of the weapon.




                                                                            A-4737-18
                                        4
      Talley later gave a statement implicating defendant to the Burlington

County Prosecutor's Office. He participated in a consensual intercept, during

which defendant admitted to shooting McNair, explaining he feared McNair was

going to shoot them.      When Talley asked about defendant's mother's gun,

defendant told him to leave the subject alone for a while. The State played the

recording for the jury.

      The warrant for defendant's arrest included an officer's affidavit asserting

that the perpetrator was identified as a "light[-]skinned black male." Search

warrants for Talley's New Jersey home and defendant's New York home

included a similar description of the perpetrator.

      When police executed the search warrant of defendant's home, defendant

ran towards the back of the apartment and threw a Nike shoe box over the side

of a balcony. The box contained .45 caliber automatic pistol cartridges, the 9

mm semi-automatic pistol belonging to Talley's mother, 9 mm bullets, and

ammunition in various calibers.

      Talley testified at trial against defendant, although a bench warrant had to

be issued to secure his appearance. Lee's sworn deposition testimony also

identified defendant as the shooter. When Lee testified at a pretrial deposition,




                                                                            A-4737-18
                                        5
defendant told Lee as he walked by that he would get "popped" when he returned

"north."

      The State presented additional witnesses at trial, none of whom were close

enough to the car to give definitive descriptions of the occupants. At least one,

however, said that the shooter was a dark-skinned black male.

      Defendant's core issue on appeal is that the State violated Brady by

withholding exculpatory evidence that the shooter was a light-skinned black

male, which defendant says does not describe his appearance. Specifically,

defendant contends an audio recording of an interview with a witness named

Anthony Tucker was never turned over in discovery. During the interview,

Tucker reported that the person in the front passenger seat was a light-skinned

black male. Tucker was no closer to the vehicle than other witnesses on the

street. We were told at oral argument that the material had been located and

turned over.

      Now on appeal, defendant raises the following points:

               POINT I

               THE PCR COURT ERRED BY DENYING
               [DEFENDANT'S] PCR BECAUSE [DEFENDANT]
               ESTABLISHED THE STATE COMMITTED BRADY
               VIOLATIONS, WHICH WARRANT REVERSAL OF
               HIS CONVICTION AND DISMISSAL OF THE
               INDICTMENT.

                                                                           A-4737-18
                                       6
               POINT II

               [DEFENDANT] WAS DEPRIVED [OF] EFFECTIVE
               ASSISTANCE OF PCR COUNSEL.

               POINT III

               THE PCR COURT ERRED BY DENYING
               [DEFENDANT] AN EVIDENTIARY HEARING
               BECAUSE [DEFENDANT] ESTABLISHED A
               PRIMA FACIE CASE THAT THE STATE
               COMMITTED BRADY VIOLATIONS AND THAT
               HE WAS DEPRIVED EFFECTIVE ASSISTANCE OF
               TRIAL AND PCR COUNSEL.

                                       I.

      We begin with defendant's assertion that the State's alleged Brady

violation was so prejudicial that the judgment should be vacated, and the

indictment dismissed. Defendant further asserts that the failure of trial and PCR

counsel to properly develop the identification issue constituted ineffective

assistance of counsel. That claim, which implicates defendant's first two points,

lacks merit.

      A defendant pursuing an ineffective assistance of counsel claim must

establish that counsel's representation fell outside professional norms and

deprived defendant of a fair trial. Strickland v. Washington, 466 U.S. 668, 687-

88 (1984). In essence, we ask "whether counsel's conduct so undermined the



                                                                           A-4737-18
                                       7
proper functioning of the adversarial process that the trial cannot be relied on as

having produced a just result." Id. at 686.

      Furthermore, to make out a prima facie case that warrants a PCR

evidentiary hearing, a "defendant must demonstrate a reasonable likelihood that

his or her claim, viewing the facts alleged in the light most favorable to the

defendant, will ultimately succeed on the merits." R. 3:22-10(b).

      Even if we assume for the sake of argument that Tucker's recorded

statement should have been made available to defendant and was willfully

withheld—although the record does not suggest such a willful failure—earlier

discovery would not have made a difference. Pursuant to Brady, discovery that

a prosecutor fails to turn over must be exculpatory and material. State v. Aguiar,

322 N.J. Super. 175, 185 (App. Div. 1999). Such evidence is material "only if

there is a reasonable probability that, had the evidence been disclosed to the

defense, the results of the proceeding would have been different." Ibid. (quoting

United States v. Bagley, 473 U.S. 667, 682 (1985)). In this case, the evidence

would not have made a difference.

      Talley and Lee, both present in the car when the shooting occurred,

identified defendant as the person who killed McNair. The telephone intercept

is equally damning—defendant's suggestion that the slang terminology used


                                                                             A-4737-18
                                        8
during the conversation made it impossible to decipher lacks merit. Defendant's

recorded statement is a facial admission of guilt, and even explains defendant's

motive for killing McNair.

      Furthermore, at the first PCR hearing that occurred back in 2010,

defendant told the court:

            [O]ne of the detectives said specifically in an affidavit
            in support of probable cause that there [were] two
            people in the vehicle according to his witnesses and . . .
            investigation. . . . [N]one of this was heard by the trier
            of fact, the jury, so basically . . . my trial attorney . . .
            knew specifically that this evidence was in existence.
            He was supposed to put it on the stand and he chose not
            to.

This means defendant and his counsel have always known about the

discrepancies in the affidavits of probable cause describing the occupants of the

vehicle. They were described as two black males, not three. The front seat

passenger, the shooter, was described as a light-skinned black male.

      These descriptors, however, would not have impacted the outcome. The

proofs against defendant were solid: the telephone intercept during which he

acknowledged culpability, and the testimony of the other two men in the car.

Thus, defendant cannot establish a Brady violation because the evidence had no

significant exculpatory value. Trial counsel knew of the varying descriptions



                                                                            A-4737-18
                                         9
before trial; no doubt PCR counsel did as well. Because no Brady violation

occurred, the judge's denial of defendant's applications was not error.

      If Tucker's interview would not have made a difference to the outcome of

the proceeding, then defendant has not met the second prong of the Strickland

test. He failed to make out a prima facie case and is not entitled to an evidentiary

hearing. See R. 3:22-10(b); State v. Cummings, 321 N.J. Super. 154, 170 (App.

Div. 1999).

                                         II.

      Defendant next contends that the court erroneously applied rule bars,

specifically Rules 3:22-4 and 3:22-5, because the Brady arguments could not

have been previously raised. He also contends that any procedural bars should

be set aside in light of his constitutional rights to pretrial discovery and effective

assistance of counsel.     But no constitutional violation or Brady violation

occurred.

      Counsel's failure to argue that defendant did not match Tucker's skin tone

description is simply not a constitutional infringement because two eyewitnesses

identified defendant as the shooter, and defendant admitted guilt during a phone

intercept. The description of the perpetrator as a light-skinned black male was

contained in documents, including the certification in support of probable cause


                                                                               A-4737-18
                                         10
which was appended to defendant's arrest warrant.          Defense counsel, and

defendant personally, no doubt had access to these documents. Defendant's on-

the-record discussion at the first PCR makes that clear.

      Furthermore, a second or subsequent petition for PCR must be filed less

than one year after the date on which the factual predicate for the argument was

discovered or "the date of the denial of the first or subsequent application for

[PCR] where ineffective assistance of counsel that represented the defendant on

the first subsequent application for [PCR] is being alleged." See R. 3:22-

12(a)(2)(C). Defendant's second PCR petition was filed nine years after his first.

      The clock did not begin to tick when defendant was able to narrow the

search for Tucker's recorded statement. Defendant knew all along that there was

no unanimity in the subjective descriptions of his skin tone. The clock has been

ticking since defendant's trial. Thus, application of the time bars is reasonable.

      As the judge stated, defendant continues to search for reasons he is entitled

to a new trial in the hope of a different outcome. In the face of Talley and Lee's

testimony, and the phone intercept, the unsurprising confusion of bystanders at

varying distances from a strange car when an unexpected late-night shooting

occurred simply would not change the outcome. Short of distorting the record,

defendant cannot argue that Tucker's description was consequential.


                                                                             A-4737-18
                                       11
Affirmed.




                 A-4737-18
            12